THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

MARC ANTWA|N X. RlVERS, SR.,

 

MUHAMMAD,

P|aintiff, :

v. : 3:17-CV-2415
(JUDGE MARlAN|)

COREY DUMONT AND M. RENN|CK,

Defendants.

MEMOR_ANDUM OPlN|ON
l. lNTRoDucTroN

Presently before the Court is Magistrate Judge Meha|chick’s Report and
Recommendation (“R&R”) (Doc. 26) regarding Defendants’ motion to dismiss pro se P|aintiff
Marc Antwain X. Rivers, Sr., l\/|uhammad’s (“P|aintiffs”) complaint for failure to state a claim
upon which relief can be granted under Fed. R. Civ. P. 12(b)(6) (Doc. 14). For the reasons
stated below, the Court will adopt in part and reject in part the R&R, grant Defendants’
motion to dismiss, and direct P|aintiff to file an amended complaint within 28 days if he
wishes to maintain this action.

||. FAcTuAL BAcKGRouND ANn PRochuRAL HlsToRY

ln this action filed on December 29, 2017, P|aintiff seeks recovery for alleged
constitutional violations under 42 U.S.C. § 1983 as well as the criminal prosecution of
Defendants (two Wilkes-Barre city police ofticers) under 18 U.S.C. §§ 241-242, due to
events that occurred on the night of September 23 into the morning of September 24, 2017.

(Doc. 1). Libera|ly construing pro se Plaintift"s Comp|aint, Haines v. Kerner, 404 U.S. 519,

 

520-21 (1972); Riley v. Jeffes, 777 F.2d 143, 147-48 (3d Cir. 1985), a summary of the
factual allegations is as follows:

During night hours, P|aintiff was “outside in the parking lot sidewalk area” of his
housing complex, Mineral Springs, in Wilkes-Barre.1 (Doc. 1 at 3). Defendants arrived and
approached P|aintiff, stating that they were responding to a phone call of a disturbance in
the area. (ld. at 3). P|aintiff alleges he told Defendants he was engaged in “having a heavy
conversation with my Allah, God, Master Fard Muhammad because he teaches us in the
Holy Quran that night is the best time" to speak with or pray to him. (ld. at 3-4). P|aintiff
further alleges that he told Defendants that his conversation with “Al|ah God Master Fard
Muhammad" was related to various prior legal proceedings involving P|aintiff, his family, and
the Luzerne County Court of Common Pleas and the Superior Court of Pennsylvania, and
complaints P|aintiff had regarding the legal system. (ld. at 4-6). Defendants instructed
P|aintiff to stop yelling, and P|aintiff responded that he had a sore throat. (ld. at 7). After a
period of conversation with Defendants, “[Plaintifl] was allowed to disengage in conversation
with them,” and he returned inside his home. (ld.) However, soon thereafter, P|aintiff
decided that he “was not going to let [the police] intimidate me” and was going “to continue
in the free exercise and enjoyment of my rights to liberty and freedom of religious practice
and exercise and speech and expression in my worship and conversation with Allah God
Master Fard Muhammad." (ld.) After exiting his home, P|aintiff was confronted by one of

the Defendants, Officer Dumont, and was arrested for disorderly conduct and public

 

1 Most of P|aintist Complaint is not organized into sequential paragraphs Accordingly, citations are to the
page numbers P|aintiff has added to his handwritten Comp|aint,
2

drunkenness2 (ld. at 7-8). P|aintiff has appealed his summary conviction for these crimes
in state court proceedings (ld. at 10).

Construing his claims broadly, P|aintiff alleges that Defendants violated his First
Amendment rights to free exercise of religion and freedom of speech, his Fourth and
Fourteenth Amendment rights due to his unlawful arrest and malicious prosecution, and
various similar rights under the Pennsylvania state constitution (ld. at 3). He seeks
“nominal, compensatory, and punitive damages" and wants Defendants criminally
prosecuted under 18 U.S.C. §§ 241-42. (ld. at 9).

Defendants filed a motion to dismiss P|aintiff’s Comp|aint on May 29, 2018, arguing
that P|aintiff’s Comp|aint fails to state a claim upon which relief can be granted. (Doc. 14,
Doc. 17). Defendants contend that P|aintiff’s suit is a collateral attack on his arrest and
conviction, and is thus barred by Heck v. Humphrey, 512 U.S. 477, 476-87 (1994). (Doc. 17
at 6, 8, 9-11). Defendants further argue that P|aintiff has not sufficiently and plausibly
alleged that Defendants interfered with his right to practice his religion or his freedom of
speech, or that Defendants retaliated against him for the exercise of those rights. (ld. at 5-
7). Defendants also contend that the Pennsylvania state constitutional claims, official
capacity claims, and punitive damages claims should be dismissed. (ld. at 12-13). P|aintiff

responds that his actions the night of his arrest did not justify his arrest, and that Defendants

 

2 Documents attached to Plaintiffs Comp|aint indicate that the offenses for which P|aintiff was arrested are
18 Pa. Stat. and Cons. Stat. Ann. § 5505 (public drunkenness) and 18 Pa. Stat. and Cons. Stat. Ann. §
5503(a)(2) (disorderly conduct - unreasonable noise).

3

 

 

arrested him for exercising his religion.3 (Doc. 19 at 6-7). Defendants reply that P|aintiff
“falls to credibly counter any of the legal deficiencies in his complaint and instead he
recycles legal arguments and factual assertions articulated in his complaint.” (Doc. 22 at 4).

Magistrate Judge Mehalchick issued an R&R on February 6, 2019, recommending
dismissal of P|aintiff’s Comp|aint with leave to amend. (Doc. 26). P|aintiff Hled Objections to
the R&R, although these were not formally docketed on the record but rather were included
as an attachment to Defendants’ Appendix of Exhibits in Support of their Brief in Opposition
to P|aintiff’s Objections to the R&R. (Doc. 28-1). P|aintiff asserts in his Objections that he
“[has] clearly articulated under liberal construance [sic]” that he has stated a claim for relief.
(ld.)

lll. LEGAi. STANDARD

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28
U.S.C. § 636(b)(1)(B). lf a party timely and properly files a written objection to a Magistrate
Judge's Report and Recommendation, the District Court “shall make a de novo

determination of those portions of the report or specified proposed hndings or

 

3 P|aintiff filed two documents in opposition to the motion to dismiss The Hrst (Doc. 19), filed on June 18,
2018, is styled a “l\/lotion in Opposition of Defendants Motion to Dismiss” and “Motion for Judgment as a
Matter of Law pursuant to Federal Rules of Civil Procedure Rule 50.” The Court construes this as P|aintiff’s
brief in opposition to the motion to dismiss The second (Doc. 23), filed on July 3, 2018, is a “Brief in
Support” of Plaintiffs motion in opposition, construed by the Court as a sua sponte surreply to Defendants’
reply brief in support of their motion to dismiss

4

recommendations to which objection is made.” ld. at§ 636(b)(1)(C); see also Fed. R. Civ.
P. 72(b)(3); l\/l.D. Pa. Local Rule 72.3; Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011).

A complaint must be dismissed under Federal Rule of Civil Procedure 12(b)(6) if it
does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twomb/y, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). “A claim
has facial plausibility when the plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft
v. /qba/, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009).

“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need
detailed factual allegations a plaintiffs obligation to provide the grounds of his entitlement
to relief requires more than labels and conclusions, and a formulaic recitation of the
elements of a cause of action will not do.” Twomb/y, 550 U.S. at 555 (interna| citations,
alterations and quotations marks omitted). A court “take[s] as true all the factual allegations
in the Comp|aint and the reasonable inferences that can be drawn from those facts, but . . .
disregard[s] legal conclusions and threadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Ethypharm S.A. France v. Abbott Labs., 707
F.3d 223, 231 n.14 (3d Cir. 2013) (internal citation, alteration, and quotation marks omitted).
Thus, “the presumption of truth attaches only to those allegations for which there is
suchient ‘factual matter’ to render them ‘plausible on [their] face.”’ Schuchardt v. President

of the U.S., 839 F.3d 336, 347 (3d Cir. 2016) (alteration in original) (quoting lqba/, 556 U.S.

at 679). “Conclusory assertions of fact and legal conclusions are not entitled to the same
presumption.” ld.

“Although the plausibility standard ‘does not impose a probability requirement,’ it
does require a pleading to show ‘more than a sheer possibility that a defendant has acted
unlawfully.”’ Conne//y v. Lane Constr. Corp., 809 F.3d 780l 786 (3d Cir. 2016) (internal
citation omitted) (first quoting Twomb/y, 550 U.S. at 556; then quoting lqba/, 556 U.S. at
678). “The plausibility determination is ‘a context-specinc task that requires the reviewing
court to draw on its judicial experience and common sense.”’ ld. at 786-87 (quoting
Iqba/, 556 U.S. 679).

However, even “if a complaint is subject to Rule 12(b)(6) dismissal, a district court
must permit a curative amendment unless such an amendment would be inequitable or
futile.” Phi//ips v. ny. of A//egheny, 515 F.3d 224, 245 (3d Cir. 2008).

[E]ven when plaintiff does not seek leave to amend his complaint after a defendant

moves to dismiss it, unless the district court finds that amendment would be

inequitable or futile, the court must inform the plaintiff that he or she has leave to
amend the complaint within a set period of time.
/d.
lV. ANALYsis
Upon de novo review of the R&R, the Court will adopt the findings of Magistrate

Judge Mehalchick with respect to P|aintiffs Fourth/Fourteenth Amendment and

Pennsylvania state constitutional claims4 The Court also does not reject the

 

4 The R&R recommended dismissal of P|aintiffs Pennsylvania state constitutional claims without
distinguishing between claims for damages and claims for equitable relief. (Doc. 26 at 11). However, the
6

recommendation of the R&R to dismiss with leave to amend P|aintiff’s First Amendment
claims regarding free exercise of religion and freedom of speech. However, the Court does
not accept all the R&R’s reasoning with respect to those claims and writes here to correct
and clarify the claims at issue and the legal standards used to evaluate the claims The
Court also notes that the R&R did not address P|aintiff’s claim under 18 U.S.C. §§ 241-42,
and that it should be dismissed with prejudice, as a private plaintiff cannot bring a criminal
prosecution Finally, the Court will not adopt the findings of the R&R with respect to
P|aintiff’s claims against Defendants in their ochial capacities, and clarifies that while
P|aintiff cannot seek punitive damages against Defendants in their official capacities, he is
permitted to do so if alleging claims against Defendants in their individual capacities
A. FiRsT AMENDMENT FREE ExERcisE CLAiM

The R&R recommends dismissal of Plaintiffs First Amendment free exercise claim
because P|aintiff does not allege that Defendants “inhibited him from manifesting some
central tenant [sic] of his religious beliefs, or that he was in some way prevented from
engaging in activities fundamental to the practice of his religion.” (Doc. 26 at 8). ln setting

forth the legal standard which it uses to determine if P|aintiff has alleged that Defendants’

 

Court notes that while it is correct that a litigant cannot seek damages in a suit alleging violations of the
Pennsylvania state constitution, equitable remedies are available. Pocono Mountain Charter Sch. v.
Pocono Mountain Sch. Dist., 442 F. App’x 681, 688 (3d Cir. 2011). Here, P|aintiff does not appear to seek
equitable relief, only damages (Doc. 1 at 9 (seeking “the maximum amount of damages allowed by law
against the defendants”)). Thus, P|aintiff will not be granted leave to amend his complaint to allege claims
for damages under the Pennsylvania state constitution, but can amend those claims to seek equitable
relief. The Court further notes that the R&R did not address the application of Heck acting as a potential
bar to the First Amendment claims, as urged by Defendants (See Doc. 17 at 6-7). The Court will not
consider the application of Heck to the First Amendment claims in this opinion, as it finds that there are
other reasons for concluding that the First Amendment claims fail to state a claim for relief.

7

violated his right to free exercise of religion, the R&R cites a Third Circuit case from 1994,
Brown v. Borough of Mahaffey, 35 F.3d 846 (3d Cir. 1994), and a 1996 case from this
District, K/emka v. Nicho/s 943 F. Supp. 470 (M.D. Pa. 1996). (ld.) Citing Klemka, the
R&R states that “in order to state a prima facie case against a state actor for non-intentional
interference with her religious beliefs plaintiff must allege that his religion is established,
that she sincerely believes in its tenants [sic], and that the state actor’s conduct has
‘substantially interfered with her [sic] practice of religion.” (ld.) However, both Brown and
K/emka rely on a legal standard imported from the Religious Freedom Restoration Act
(“RFRA"), 42 U.S.C. § 2000bb, et seq. Brown, 35 F.3d at 849-50; Klemka, 943 F. Supp. at
474-75 (noting that the RFRA provides the standard for evaluating a free exercise claim and
that government can only substantially burden the exercise of religion if the burden furthers
a compelling government interest and is the least restrictive means of furthering that
interest). ln 1997 in City of Boerne v. Flores, 521 U.S. 507 (1997), the Supreme Court
found that Congress exceeded its constitutional authority in applying the RFRA to the
actions of state governments as opposed to merely the federal governmentl ld. at 536;
Adams v. Comm’r of /nt. Rev., 170 F.3d 173, 175 (3d Cir. 1999) (assuming RFRA still
constitutional as applied to the federal government). Here, P|aintiff has not brought a claim
under the RFRA, nor has he brought a claim against the federal government or its agents
Accordingly, the proper standard under which to evaluate P|aintiffs allegations is
different than that set forth in the R&R, and is also not addressed by the parties in their

respective briefing:

When religiously motivated conduct comes into conflict with a law or
government action, the analysis of a free exercise claim depends on the
nature of the challenged law or government action. Tenafly Eruv Ass'n, lnc.
v. Borough of Tenafly, 309 F.3d 144l 165 (3d Cir.2002). lf government action
is “neutral” and “generally applicable,” and burdens religious conduct only
incidentally, the Free Exercise Clause offers no protection. B/ackhawk v.
Pennsylvania, 381 F.3d 202, 209 (3d Cir. 2004); Tenaf/y, 309 F.3d at 165.
On the other hand, if government action is not neutral and generally
applicable, strict scrutiny applies and the government action violates the Free
Exercise Clause unless it is narrowly tailored to advance a compelling
government interest. ld. Government action is not neutral and not generally
applicable if it burdens religious conduct because of its religious motivation or
if it burdens religiously motivated conduct but exempts substantial
comparable conduct that is not religiously motivated. Church of the Lukumi
Baba/u Aye., /nc. v. Hia/eah, 508 U.S. 520, 533 (1993); Blackhawk, 381 F.3d
at 209; Tenaf/y, 309 F.3d at 165.

Holman v. Ko/tanov/'ch, No. 06-cv-2133, 2007 WL 3125048, at *4 (M.D. Pa. Oct. 23, 2007)
(full citations added), aff’d sub nom. Holman v. City of York, 564 F.3d 225 (3d Cir. 2009);
Tenaf/y, 309 F.3d at 165 (noting that “a free exercise claim can prompt either strict scrutiny
or rational basis review”).5

Rational basis review of Defendants’ conduct applies here. Assuming the truth of
P|aintiff’s well-pled factual allegations the Court finds that P|aintiff has not pled facts that
suggest that Defendants’ conduct, either in initially confronting P|aintiff or later arresting him
for disorderly conduct and public drunkenness did not consist of neutral and generally
applicable actions that only incidentally burdened P|aintiffs asserted practice of his religion.
ln the Comp|aint, P|aintiff does not allege that Defendants arrested him because of his

religion; or that the laws that he was arrested for violating unlawfully discriminate against

 

5 “To survive strict scrutiny, a challenged government action must be narrowly tailored to advance a
compelling government interest, whereas rational basis review requires merely that the action be rationally
related to a legitimate government objective.” Tenafly, 309 F.3d at 165 n.24.

9

religious conduct; or that Defendants enforced otherwise neutral laws in a discriminatory,
religiously-motivated fashion. lnstead, P|aintiff sets forth conclusory allegations that
Defendants violated his rights by “prohibiting me from walking and talking to God.” (Doc. 1
at 8). ln the absence of other factual allegations suggesting to the contrary, Defendants’
conduct (confronting and arresting P|aintiff) is rationally related to the legitimate government
objective of enforcing state law. As the Comp|aint stands now, P|aintiff’s First Amendment
free exercise claim fails to state a claim upon which relief can be granted. The Court will
dismiss the claim with leave to amend.
B. FiRsT AMENDMENT FREE SPEEcH CLAiM

The R&R recommends dismissal of P|aintiff’s First Amendment freedom of speech
claim, construing it as a claim for free speech retaliation Specifically, the R&R states that
P|aintiff appears to be “attempting to allege that his arrest was in retaliation for his past
interactions with the justice systems.” (Doc. 26 at 8-9). The R&R finds that P|aintiff “fails to
allege any causal connection between the purported protected activity and his arrest.” (ld.
at 9 (citing Lauren l/l/. ex rel Jean W. v. DeF/aminis 480 F.3d, 259, 267 (3d Cir. 2007)
(setting forth retaliation standard)). The Court does not disagree with this Hnding. However,
the Court finds that Plaintiff also appears to allege a free speech retaliation claim with
respect to P|aintiff’s apparent airing of grievances more generally with respect to his issues
with the legal system or his complaints about politics that are not limited to his prior run-ins
with the law. (Doc. 1 at 4 (remarking on “parental kidnapping” of his son and lack of

assistance provided by the legal authorities), 7 (remarking on “form of government” in the

10

country)). Like the retaliation claim considered in the R&R, the only causal connection
plausibly asserted here is the temporal proximity between P|aintiff’s speech and his arrest,
P|aintiff does not allege that this temporal proximity is unusually suggestive of retaliatory
intent, particularly considering that Defendants were investigating a noise complaint and
P|aintiff admits that his discourse was “angry” and was construed by Defendants as
“yelling.” DeF/aminis, 480 F.3d at 267 (noting that the temporal proximity must be
“unusually suggestive” or that there must be “a pattern of antagonism coupled with timing to
establish a causal link”); (Doc. 1 at 6-7). Thus, P|aintiff’s First Amendment Free Speech
claim will be dismissed with leave to amend.

C. CLAiM SEEkiNG CRiiviiNAL PRosEcuTioN oF DEFENpANTs uNoER 18 U.S.C. §§ 241-42

Neither the R&R nor Defendants’ motion to dismiss address P|aintiff’s claim for
criminal prosecution of the Defendants under 18 U.S.C. §§ 241-42. (Doc. 1 at 9). A private
plaintiff cannot seek criminal prosecution of a defendant under these statutory provisions
Watson v. Washingfon Twp. of G/oucester Cty. Pub. Sch. Dist., 413 F. App’x 466, 468 (3d
Cir. 2011). Thus, the Court will dismiss this claim with prejudice.
D. SuiT AGAiNsT DEFENDANTS iN THEiR OFFiciAL CAPAciTiEs
The R&R recommends dismissal of claims against Defendants in their ofncial

capacities reasoning that “claims asserted against individual defendants in their ochial
capacities are redundant if the plaintiff has also sued the entity.” (Doc. 26 at 11). This is
true. See, e.g., Judge v. Shike//amy Sch. Dist., 135 F. Supp. 3d 284, 300-01 (M.D. Pa.

2015). However, as the R&R acknowledges P|aintiff has not named the municipal entity

11

(the City of Wilkes-Barre) as a defendant (ld.) Nonetheless, the R&R recommends
dismissal of the claims against Defendants in their official capacities with prejudice. (ld.)
The Court will not adopt this portion of the R&R. Though the Court will dismiss P|aintiff’s
Comp|aint in its entirety with leave to amend because it finds that P|aintiff has not stated any
cognizable claim for relief, in an amended pleading he will be permitted to allege claims
against Defendants in their official capacities unless he also amends the Comp|aint to name
the municipal entity as a defendant, in which case the defendant officers’ ochial capacity
claims will be subject to dismissal with prejudice.

E. AvAiLABii.iTY oF PuNiTivE DAMAoEs

Finally, the R&R recommends dismissal of “[Plaintiff’s] claims for punitive damages
against the governmental entity” because punitive damages are not available against
municipal entities in a Section 1983 action (Doc. 26 at 12-13). And the R&R recommends
denying dismissal of punitive damage claims “to the extent that [Plaintifl] is seeking punitive
damages against the Defendants in their individual capacities . . . as the record is yet
undeveloped at the motion to dismiss stage.” (ld. at 13). The Court will adopt in part and
reject in part this portion of the R&R.

As stated above, P|aintiff has not named any municipal entity as a defendant in this
action, and, for that reason, the R&R has incorrectly recommended that P|aintiff’s claims
against Officers Dumont and Rennick, brought in their ochial capacities be dismissed with
prejudice Further, P|aintiff has not sued the defendant officers in their individual capacities

yet clearly seeks punitive damages To correct pro se P|aintiff’s pleading omissions and the

12

erroneous recommendation of the Magistrate Judge that the official capacity claims brought
by P|aintiff against the defendant officers be dismissed with prejudice, the Court will order
Plaintiff, should he wish to properly seek punitive damages to do the following: amend his
complaint by suing the defendant officers in their individual capacities Punitive damages
are not available against a municipality in a Section 1983 action but are available in actions
against officials in their individual capacities Kentucky v. Graham, 473 U.S. 159, 167 n.13
(1985).
V. CoNcLusioN

For the reasons discussed above, the Court will adopt the R&R in part and reject it in
part. Defendants’ motion to dismiss will be granted, and P|aintiff will be provided with leave
to amend his Complaint.6 However, in an amended pleading, P|aintiff will not be permitted
to assert claims under 18 U.S.C. §§ 241-42 against Defendants To the extent he wishes to
retain claims under the Pennsylvania state constitution in an amended pleading, he can only
seek equitable relief for those claims lf P|aintiff does not name the City of Wilkes-Barre as
a defendant in his amended pleading, he will be permitted to assert claims against
Defendants in their official capacities as well as in their individual capacities Conversely,
P|aintiff may, as explained supra in Section lV.E, add the City of Wilkes-Barre as a

defendant and bring his action against the defendant ochers solely in their individual

 

6 P|aintiff stated in his Opposition to the R&R that he “cannot comply with the Court’s request for an
Amended Comp|aint” because he is lll. (Doc. 28-1). However, in an abundance of caution, the Court will
provide him with leave to amend the Comp|aint.

13

capacities which will allow him to bring claims for punitive damages against the defendant

officers A separate Order follows

 

14

